Green, J.
delivered the opinion of the court.
It is unnecessary to give an opinion on the merits of this case. Upon examination of the record, it does not appear that an appeal was prayed for and granted from the county to the circuit court. That court, therefore, had no jurisdiction of the cause. It is true that an appeal bond appears in the record, but that of itself is not sufficient to give jurisdiction.
This court, therefore, reverses the judgment of the circuit court, and proceeding .to give such judgment as that court should have rendered, order that the cause be dismissed, and remanded to the county court, that it may *299proceed to execute its judgment. The plaintiff in error * J ° . will recover the costs of the appeal to this court.
D. Craighead, for plaintiff in error.
Webber, for defendant in error.
Judgment reversed.